[Cite as State v. Lozada, 2012-Ohio-4599.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98083


                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                      EDWIN LOZADA
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-523795

        BEFORE: Stewart, P.J., S. Gallagher, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                     October 4, 2012
ATTORNEY FOR APPELLANT

Ruth Fischbein-Cohen
3552 Severn Road, Suite 613
Cleveland Heights, OH 44118


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Scott Zarzycki
          Mary Court Weston
Assistant County Prosecutors
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} This appeal by defendant-appellant Edwin Lozada is from a resentencing on a

firearm specification following a limited remand by this court. Lozada complains that

the court failed to advise him during resentencing that he would be subject to mandatory

postrelease control. We reject this contention, finding that the limited nature of the

remand for resentencing did not require the court to resentence on those counts for which

sentence had previously and properly been imposed.

       {¶2} A jury found Lozada guilty of two counts of aggravated murder, each with

one-year, three-year, and five-year firearm specifications; felonious assault, with

one-year, three-year, and five-year firearm specifications; and tampering with evidence.

We affirmed his conviction in State v. Lozada, 8th Dist. No. 94902, 2011-Ohio-823.

       {¶3} Lozada then sought to reopen his appeal claiming, among other things, that

appellate counsel was ineffective for failing to raise as error his sentence to two, five-year

terms on firearm specifications — he claimed that those offenses were committed in

connection with two felonies as part of the same act or transaction. We granted the

application to reopen the appeal and, as relevant to this appeal, vacated Lozada’s sentence

in part with respect to the five-year firearm specification for the first murder count and

the five-year firearm specification for the felonious assault count, and remanded the case

for resentencing with instructions for the court to merge the five-year firearm
specifications. State v. Lozada, 8th Dist. No. 94902, 2011-Ohio-823, reopening granted,

2012-Ohio-8, ¶ 12.

      {¶4} On remand for resentencing on the firearm specifications, the court merged

the five-year firearm specifications for the murder and felonious assault counts and

reimposed the same sentences on the counts left undisturbed by the remand.

      {¶5} Lozada argues that the court erred because it did not re-advise him of

postrelease control. An appellate court’s vacation of some offenses does not “affect the

validity of either the conviction or sentence ordered on those offenses that remained

undisturbed in the first appeal.” State v. Thomas, 8th Dist. No. 97185, 2012-Ohio-2626,

¶ 2. We addressed a similar issue to the one raised here by Lozada in State v. Norris, 8th

Dist. No. 95485, 2011-Ohio-1795. Norris was resentenced after the state conceded that

two of her offenses were allied offenses of similar import. Norris claimed on appeal

from resentencing that the court erred by failing to again advise her that she would be

subject to postrelease control. We stated:

      We agree with the State’s assertion that the trial court was not required to
      reimpose postrelease control at the resentencing hearing. As the Ohio
      Supreme Court made clear in State v. Saxon, 109 Ohio St.3d 176,
      2006-Ohio-1245, 846 N.E.2d 824, “a sentencing hearing on remand is
      limited to the issue found to be in error on the appeal.” State v. Fischer,
      128 Ohio St. 3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶16, citing Saxon.
      This court remanded solely for merger of the allied offenses and correction
      of the conviction entry regarding that issue. Therefore, the three years
      mandatory postrelease control period imposed at Norris’s original
      sentencing and set forth in the trial court’s original conviction entry was
      still valid upon remand, and the trial court had no obligation to orally
      reimpose postrelease control. Id. at ¶ 19.
      {¶6} The court properly imposed postrelease control during Lozada’s first

sentencing, so that put the issue to an end. The remand ordered in Lozada’s previous

appeal was for the sole purpose of merging firearm specifications, a mandate that the

court carried out at resentencing. The court had no duty to re-advise Lozada that he

would be subject to postrelease control. The assigned error is overruled.

      {¶7} Judgment affirmed.

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.              A   certified

copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
EILEEN A. GALLAGHER, J., CONCUR